{¶ 60} I concur in the majority's analysis and disposition of appellant's first, second, third and fifth assignments of error.
 {¶ 61} I further concur in the majority's analysis and disposition of appellant's fourth assignment of error with the singular exception relating to the prosecution's "the truth runs in a straight line" argument. While I agree it is, in part, a comment on following police protocol, I believe it goes beyond that and indirectly vouches for the credibility of the State's witnesses. As such, I find the comment improper, but, in light of all the evidence, it did not unduly prejudice appellant; let alone constitute plain error. *Page 15 
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Stark County, Ohio is hereby affirmed in part. The sentence is vacated and the matter is remanded to said court for re-sentencing pursuant to State v. Foster,109 Ohio St. 3d 1, 2006-Ohio-856. *Page 1